Citation Nr: 1602820	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Service connection for left great toe hallux interphalangeus/valgus with degenerative joint disease of the metatarsophalangeal joint, claimed as secondary to  service-connected residuals of right thigh injury, Muscle Group XV. 

2.  Service connection for left second toe hallux rigidus , claimed as secondary to  service-connected  residuals of right thigh injury, Muscle Group XV.

3.  Service connection for left second toe hammertoe, claimed as secondary to  service-connected  residuals pf right thigh injury, Muscle Group XV.

4.  Service connection for a left leg condition, claimed as secondary to service-connected residuals of right thigh injury, Muscle Group XV.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1972 to February 1974.   

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO denied service connection for the disabilities listed on the title page, each claimed as secondary to service-connected residuals of right thigh injury, Muscle Group XV (right thigh disability).  The Veteran filed a notice of disagreement with the denials in February 2012.  The RO issued a statement of the case (SOC) in January 2014 and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in VBMS or irrelevant to the claims on appeal.

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ)  at the RO.  A transcript of that hearing has been associated with the claims file.  

During the hearing, the undersigned held the record open for 30 days to allow the Veteran to submit additional evidence in support of his claims.  Such evidence-consisting of a  letter from the Veteran's VA podiatrist-was added to the record later that month.  Although the evidence was not accompanied by a signed waiver of initial consideration by the agency of original jurisdiction (AOJ) (see 38 C.F.R. § 20.1304 (2015)), given the fully favorable disposition of the left foot claims herein decided, the Veteran is not prejudiced by the Board proceeding to a decision on these claims.  Notably, the AOJ will have an opportunity to consider such evidence in connection with the left leg claim being remanded. 

For reasons made clear below, the Board, like the AOJ, has characterized the claim for service connection for a "left foot condition" as encompassing the first three matters set forth on the title page.  The Board's decision granting service connection for the diagnosed left foot disabilities is set forth below.  The claim for service connection for a left leg condition is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 
 
2.  Pertinent to a claimed "left foot condition," the Veteran has been diagnosed with left great toe hallux interphalangeus/valgus with degenerative joint disease of the metatarsophalangeal joint, left second toe hallux rigidus, and left second toe hammertoe, and competent opinions addressing whether any such disability(ies) is/are  etiologically related to the Veteran's service-connected right thigh disability  are, at least, in relative equipoise.   

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left great toe hallux interphalangeus/valgus with degenerative joint disease of the metatarsophalangeal joint, left second toe hallux rigidus, and left second toe hammertoe, each as secondary to service-connected right thigh disability, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims  for service connection for left great toe hallux interphalangeus/valgus with degenerative joint disease of the metatarsophalangeal joint, left second toe hallux rigidus, and left second toe hammertoe (hereinafter, "left foot condition"), the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished. 

The Veteran contends that his service-connected right thigh disability has caused him to alter his gait and, as a result, caused his left foot condition. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability either (a) was caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)(2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a reasonable basis to award  service connection for diagnosed disabilities of toes of the left foot as secondary to the Veteran's service-connected right thigh disability. 

On the question of current disabilities, the report of a December 2011 VA examination shows diagnoses of hallux interphalangeus/valgus with rigidus, hallux rigidus, and hammertoe, each  of the left foot.  Thus,  resolution of each of these matters turns  on the question is whether of whether the diagnosed disabilities affecting the left foot are proximately due to or the result of the Veteran's service-connected right thigh disability.  The record includes opposing medical opinions on this point.

The  December 2011 VA examination report reflects the  examiner's notation that the Veteran had several years of left foot pain at the great toe with deviation of the left great toe towards the second toe, which led eventually to the great toe "going under" the second toe.  In November 2011, the Veteran underwent surgery on his left foot, and was still being seen for follow-up at the time of the VA examination.  The Veteran reported pain due to the surgery, with walking that was limited by use of post-surgery crutches.  

As noted above, the  diagnoses were hallux interphalangeus/valgus with rigidus, hallux rigidus, and hammertoe, all of the left foot.  No pes cavus, malunion or nonunion of tarsal or metatarsal bones, or weak foot was noted.  Other than the surgery, no other foot injuries were noted.  The examiner indicated that he reviewed the Veteran's claims file but noted that, due to the recent surgery, a full examination of the Veteran's foot was limited. However, it was noted that X-rays of the Veteran's left  foot revealed degenerative or traumatic arthritis, as well as cross toe deformity of the left great toe.  

When asked if "the left foot condition" impacted the Veteran's  ability to work, the examiner indicated that it did, in that the Veteran was off of work due to the recent surgery. Notably, on the  question of whether "the  left foot condition" was secondary to the Veteran's  service-connected right thigh disability, the examiner opined that such a relationship was less likely than not.    As rationale, the examiner indicated that nothing in medical literature indicated that a muscle injury, with or without altered gait, would cause degenerative conditions of the contralateral or ipsilateral foot. 

The record also contains multiple statements from the Veteran's VA podiatrist, Dr. H., who performed the surgery referenced in the December 2011 VA examination report.  In a March 2012 addendum to a VA treatment note, Dr. H. indicated that the Veteran's altered gait added more weight bearing strain to his left foot, a situation which reasonably could have been a factor in the progressive arthritis and digital deformities seen in the Veteran's left foot.  

In November 2013, Dr. H. provided an additional  statement  indicating  that it was at least as likely as not that the Veteran's severe left first metatarsal phalangeal joint arthritis and degenerative joint disease were caused by his military service.  As rationale, Dr. H. indicated that the right thigh injury resulted in increased strain on the left foot, which resulted in more strain on the great toe and significant arthritis.

In November 2015, Dr. H. submitted a letter in which he stated that the Veteran's right thigh muscle injury caused increased weight bearing loads on the Veteran's contralateral left side, manifesting in the "disabilities claimed."  Dr. H. concluded,  therefore, that the left leg and foot pathology were secondary to the right thigh injury. 

In this case, the Board finds that the VA podiatrist's collective opinions should be accorded at least as much probative weight as the VA physician's opinion.  Both the December 2011 VA examiner and the VA podiatrist are competent professionals who have each evaluated the Veteran, provided an opinion within his area of expertise, and rationale for the opinion provided.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Each examiner provided an opinion based upon essentially the same medical history and assertions, to include an interview with the Veteran.  

Thus, the record clearly contains both competent opinion in support of, and competent opinion against, the Veteran's claim for secondary service connection.   While Dr. H. did not specifically indicate which disabilities were caused by the Veteran's altered gait, the three diagnosed foot disabilities that are the subject of this claim  are clearly defined in the record; collectively, the doctor's statements suggest a relationship between the Veteran's right thigh disability and each such disability.  The Board finds that such an error or omission does not provide sufficient basis for the Board to reject the doctor's opinion on the basis of a lack of credibility or probative value (see, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)).  Instead, the Board finds that the competent but contrary etiology opinions of record are entitled to, essentially, equal probative weight.  

As such, the Board finds that the evidence for and against the claim is relatively evenly balanced, or, in other words, in relative equipoise.  Under these circumstances, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Given the totality of the evidence in this case, to include the medical opinion evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor on the medical nexus question , the Board finds that service connection for diagnosed left great toe hallux interphalangeus/valgus with degenerative joint disease of the metatarsophalangeal joint, left second toe hallux rigidus, left second toe hammertoe, each on a secondary basis, is warranted.  .


ORDER

Service connection for left great toe hallux interphalangeus/valgus with degenerative joint disease of the metatarsophalangeal joint, as secondary to service-connected right thigh disability, is granted.

Service connection for left second toe hallux rigidus, as secondary to service-connected right thigh disability, is granted.

Service connection for left second toe hammertoe,  as secondary to  service-connected right thigh disability, is granted.




REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for a left leg condition is warranted.

As with the left foot disabilities, the Veteran contends that his service-connected right thigh disability caused him to alter his gait and, as a result, caused him to develop a left leg condition.

As noted above, in December 2011, the Veteran underwent a VA examination in connection with his claim.  At that time, as part of the examination instructions, the VA examiner was asked to examine and discuss the Veteran's right leg in relation to the right thigh disability, rather than the left leg (as claimed).  As such, in the examination report, the examiner diagnosed chondromalacia of the right knee and opined that the diagnosed disability was less likely than not related to the Veteran's right thigh disability. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision"). 

Here, as it appears that the AOJ erroneously requested examination of the Veteran's right leg, rather than his left, the examiner did not provide the requested findings/opinion with respect to the Veteran's claimed left leg condition.  Therefore, the Board finds that the opinion provided by the December 2011 VA examiner is inadequate, and that further examination of the correct (left) leg, to obtain an adequate etiology opinion, is  warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to arranging for the Veteran to undergo  further examination in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file any outstanding, pertinent records.

A review of the file shows the Veteran has received his primary medical treatment through the VA Medical Center (VAMC) in Dallas, Texas, and medical records dated through March 2013 are currently of record.  However, as more recent medical records may exist, the AOJ should obtain any records from that facility dated since March 2013.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Dallas VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his left leg  by an appropriate physician.

The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all left leg disability(ies) currently present, or present at any point pertinent to the December 2010 claim for service connection (even if currently asymptomatic or resolved).

Then, for each diagnosed left leg disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, OR (b) is aggravated (worsened beyond natural progression) by the Veteran's service-connected right thigh disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions. 

All examination finding/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the claim for service connection for a left leg condition in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication)  and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


